Judgment, Supreme Court, New York County (Alfred Kleiman, J., at hearing; Clifford Scott, J., at trial and sentence), rendered November 5, 1992, convicting defendant, after a jury trial, of four counts of robbery in the first degree, two counts of robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, *24and sexual abuse in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life (four times), l1!2 to 15 years (three times), and 31/2 to 7 years (twice), respectively, unanimously affirmed.
The hearing court properly held that the complainant’s showup identification of defendant, made within 30 minutes and near the scene of the robbery, was not unduly suggestive (People v Duuvon, 77 NY2d 541). Nor does the trial court’s refusal to give an alibi instruction require reversal here, since the charge as a whole conveyed the necessary information regarding the People’s burden of proof (People v Warren, 76 NY2d 773). The sentence was not excessive, particularly in view of defendant’s lengthy criminal record and the violent nature of the instant crimes. Concur—Ellerin, J. P., Kupferman, Asch, Williams and Tom, JJ.